Appellant was convicted of the offense of carrying a pistol concealed about his person. Code 1923, § 3485.
Assuming, though we do not so decide, that the action of the court in sustaining the state's demurrers to his plea of former jeopardy is shown in such a way that it is presented for our consideration, it is apparent that such action was proper.
The theory of this plea was that appellant could not be convicted in this case because he had upon a former trial been convicted of the offense of assault with a weapon, wherein the "weapon" involved was the "pistol," the concealed carrying of which was the basis of the present prosecution.
Such a plea has already been held by the Supreme Court to be insufficient. Brown v. State, 141 Ala. 80, 37 So. 408.
We discover, nowhere, prejudicial error, and the judgment of conviction is affirmed.
Affirmed. *Page 174